Citation Nr: 1016886	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-38 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. §  1151 for a lumbar spine condition claimed as 
due to Magnetic Resonance Imaging (MRI) studies conducted in 
May 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION


The Veteran had active duty service from February 1970 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified before the undersigned at a 
video conference hearing conducted in October 2009.  

In May 2007, the Veteran's Congressman forwarded a statement 
from the Veteran's representative indicating that the Veteran 
was inquiring about a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for permanent heart damage.  
This claim was previously denied in September 2005 and it 
does not appear that a timely notice of disagreement was 
received.  The Board has construed the May 2007 
correspondence as an to reopen a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
permanent heart damage.  

The  issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for permanent heart damage 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  



REMAND

The Veteran has claimed that he experiences additional back 
disability as a result of having undergone a MRI examination 
at a VA facility in May 2002.  He claims that it was 
negligent for his VA physician to have scheduled him for a 
MRI examination of his spine due to the presence of surgical 
screws and metal cages in the spine.  He has argued that the 
MRI procedure caused the screws in his spine to fuse with the 
bone and that a subsequent surgery conducted in March 2007 
required a different procedure than that originally 
contemplated as a result of the surgeon's inability to remove 
the screws.  The Veteran has alleged that the change in the 
surgical procedure resulted in a greatly increased period of 
convalescence as well as other disability.  

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 are payable for additional disability not 
the result of the veteran's own willful misconduct, where 
such disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee, or in a Department facility, where the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151; see also VAOPGCPREC 40-97.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1),(2).

The Board notes that the question of whether the Veteran 
experienced additional disability as a result of treatment 
rendered by VA is a medical question.  The United States 
Court of Appeals for Veterans Claims has held that a claim 
for benefits under 38 U.S.C.A. § 1151 must be supported by 
medical evidence of additional disability that resulted from 
VA hospitalization or medical or surgical treatment.  See 
Jimison v. West, 13 Vet. App. 75, 77-78  (1999).

Associated with the claims file is a VA clinical record dated 
in May 2002 wherein I.M.L., M.D., wrote that a MRI of the 
spine was to be conducted.  Another clinical record dated the 
same month reveals that MRI examination of the Veteran's 
spine was attempted but only two sequences could be obtained 
due to the fact that there was extensive metallic artifact 
generated from the Veteran's fusion hardware in the lower 
lumbar spine involving the L4, L5 and S1 vertebral bodies.  
Finally there is a March 2007 VA surgical record which 
indicates that a surgical team was unable to safely remove 
the Veteran's prior L5-S1 instrumentation due to metal 
fatigue and stripping of the screw heads.  As a result it was 
elected to perform a local bone graft.  

The Veteran has not been provided with a VA examination to 
determine if he currently experiences additional disability 
due to the May 2002 MRI where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
not reasonably foreseeable.  The Board finds that the Veteran 
must be provided with a VA examination.  

It is not apparent if the Veteran had signed a consent form 
for the May 2002 MRI examination.  No such document is 
associated with the claims file.  The Board finds attempts 
should be made to determine if a consent form was executed 
and, if so, to obtain a copy for association with the claims 
file.  

The Veteran testified before the undersigned in October 2009 
that he was informed by the surgeon who performed the March 
2007 surgical procedure that the May 2002 MRI should have 
never been conducted and/or that the procedure resulted in 
fusion of the screws to the bone.  No statement from the 
physician has been associated with the claims file.  As the 
issue on appeal is being remanded for a VA examination, the 
Board finds the Veteran should be informed that he should 
contact the VA surgeon who performed the March 2007 surgical 
procedure and request that the surgeon reduce to writing his 
opinion regarding the May 2002 MRI examination and any 
residual disability associated with that procedure.  

Associated with the claims file is a compact disc (cd) from 
the Social Security Administration which contains the 
Veteran's Social Security records.  These have not been 
printed.  As the issue on appeal is being remanded, these 
records should be printed out and associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for problems related to his back 
due to the MRI examination conducted in 
May 2002 since May 2002.  After securing 
any necessary releases, obtain these 
records identified by the Veteran which 
have not already been associated with the 
claims file.  Regardless of the Veteran's 
response, obtain all outstanding VA 
medical records.  The Board is 
particularly interested in determining if 
the Veteran executed a consent form for 
the May 2002 MRI examination and, if so, 
to have this record associated with the 
claims file.  

2.  Print out the Social Security records 
and associate those records with the 
claims file.  

3.  Inform the Veteran that, if possible, 
he should obtain a statement, in writing, 
from the physician who reportedly 
informed him that the 2002 MRI should not 
have been conducted and/or that the 2002 
MRI examination resulted in additional 
disability for the Veteran.  This 
statement should be submitted to VA.  

4.  After the above development has been 
completed to the extent possible, 
schedule the Veteran for an appropriate 
VA examination to determine if it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent), that the Veteran experiences 
additional disability as a result of the 
MRI examination of the Veteran's spine 
conducted by VA health care providers in 
May 2002.  The claims folder must be 
provided to the examiner for review of 
pertinent documents therein and review of 
such should be reflected in the 
examination report.  The review of the 
claims file should include any additional 
evidence obtained as a result of the 
actions set out in paragraph one.  The 
examiner must be informed that additional 
disability is shown by comparing the 
Veteran's condition immediately before 
the May 2002 MRI examination to the 
Veteran's condition after the 
examination.  In determining whether 
disability resulted from disease or 
injury or aggravation of an existing 
disease or injury suffered as a result of 
VA care, the evidence must show actual 
causation rather than coincidental 
occurrence.  To establish causation, the 
competent evidence must show that the May 
2002 MRI examination resulted in 
additional disability.  Merely showing 
that the Veteran received care or 
treatment and that the Veteran now has an 
additional disability does not establish 
a causal relationship between the two.  
In providing this opinion, the examiner 
should identify any and all additional 
disability the Veteran experiences based 
on the above definitions.  In determining 
events not reasonably foreseeable, the 
examiner should discuss whether or not 
any currently existing additional 
disability found on examination is 
considered by a reasonable healthcare 
provider to be an ordinary risk of the 
treatment rendered by VA in May 2002.  If 
such risk was known, the examiner should 
discuss whether it is the type of risk 
that a reasonable health care provider 
would have disclosed to the Veteran.  

If any requested opinion cannot be 
provided on a medical or scientific basis 
without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
report, and explain why this is so.

The examiner should be informed that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

5.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
compensation under the provisions of 
38 U.S.C.A. § 1151 for a low back 
condition claimed as a result of the May 
2002 MRI examination.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the opportunity to respond 
thereto.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

